 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   TOLAVIUS TIMMONS,
                                                            Case No.: 2:17-cv-0360-MMD-NJK
12             Plaintiff(s),
                                                                           ORDER
13   v.
14   LT. ZOLMAN, et al.,
15             Defendant(s).
16         Plaintiff has failed to update his address. In particular, the Court has received mail returned
17 as undeliverable to Plaintiff. Docket No. 29.1 “A party, not the district court, bears the burden of
18 keeping the court apprised of any changes in his mailing address.” Carey v. King, 856 F.2d 1439,
19 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir. 1991). To that end, the
20 local rules require that litigants immediately file with the Court written notification of any change
21 of address, and expressly warn that failure to do so may result in case-dispositive sanctions. See
22 Local Rule IA 3-1.
23
24
25
26         1
             Notations on the returned mail indicate that the mail was refused for lack of a prisoner
   name and number. See id. Plaintiff’s name and prisoner number are on the envelope, however. It
27 appears the root cause of the undeliverable mail is that Plaintiff has been paroled. See United
   States v. Basher, 629 F.3d 1161, 1165 n.2 (9th Cir. 2011) (courts may take judicial notice of
28 information on government inmate locator website).

                                                     1
 1         Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by July 17,
 2 2019.     FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN A
 3 RECOMMENDATION THAT THIS CASE BE DISMISSED.
 4         IT IS SO ORDERED.
 5         Dated: June 26, 2019
 6                                                            ______________________________
                                                              Nancy J. Koppe
 7                                                            United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
